Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.
No claim(s) is/are amended, new or cancelled.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Application No. PCT/CN2016089985 filed 07-14-2016.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01-14-2019, 10-29-2019, 01-02-2020, 02-19-2020, 06-19-2020 and 08-25-2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:



None of the prior art cited discloses or suggests “The method of claim 11, further comprising adding the normalized granular geolocation to a dictionary, wherein the dictionary' includes the normalized granular geolocation as a key and number of occurrences of the normalized granular geolocation on the web page as a value.”

In regard to claim 20:
None of the prior art cited discloses or suggests “The physical article of manufacture of claim 19, wherein the computer process further comprising adding the normalized granular geolocation to a dictionary, wherein the dictionary includes the normalized granular geolocation as a key and number of occurrences of the normalized granular geolocation on the web page as a value.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0363503 issued to Scheuerman, M. in view of US Patent Publication No. 2015/0006526 issued to Duleba et al. 

Regarding claim 1, Scheuerman teaches a system for determining geolocation of a user, comprising:
 memory (¶20, memory); 
one or more processor units (¶17, processor); 
a geolocation extraction module stored in the memory and executed by the one or more processor units (¶44, server 100), the geolocation extraction module configured to: 
assign a geolocation to a web page based on content of the web page and geolocations assigned to a plurality of users, wherein each of the plurality of users is associated with the web page (¶44, server 100, via the website builder tool 200, may determine a geographical region associated with the web page 702 by, at least in part, determining a geographical region associated with the language of the text 704. For example, the server 100 may determine the web page 702 is associated with Brazil due to the presence of Portuguese text, […], server 100 may use any other appropriate data for associating the web page 702 with a particular location or geographical region. For example, a geographical region may be selected based upon the location of the user (e.g., as determined by a geolocation lookup performed on the IP address of the user), the location of a majority of visitors to the web page 70 (e.g., as determined by a geolocation lookup performed on the IP address of the web page's visitors), information associated with the business of the user, such as the business' postal address or the address of one or more customers of the business, which may be determined, for example, by analyzing the shipping history of past orders made to the business).
Scheuerman does not explicitly indicate assign the geolocation of the web page to a new 
However, Duleba teaches assign the geolocation of the web page to a new user in response to the new user’s click on the web page (users have assigned location profiles (see ¶4 and ¶14) and suggests that users without much location data in the profile (i.e new users) need to obtain more location data to help better build their profile (see ¶14).  The user location profile is built using user activity (see ¶16), wherein the user activity that is tracked includes search engine queries, and results selection (see ¶31).  Wherein the results selections are the users clicking on web pages/web documents that returned in search results (see ¶29 and ¶15).  Therefore a user’s location is inferred and assigned (in part) based upon user activity including which web pages a user clicks on (¶14-16), meaning the location associated the contents of the webpage help generate an assigned location interest for the user (see ¶13)).
It would have been obvious at the time of filing combining Scheuerman’s association of webpage and geographical regions with Duleba’s teachings of assigning geolocation based on visitors wanting to receive traffic in order for users to have location profiles and can be assigned location interests based upon the geolocation assigned to the web pages in Scheuerman’s system.  The combination would help Scheuerman return better query response to the user based upon the location associated with that user.

Regarding claim 8, Scheuerman teaches a method of assigning a geolocation to a new' user, the method comprising: 
assigning a geolocation to a web page based on content of the web page and geolocations assigned to a plurality of users, wherein each of the plurality of users is associated with the web page (¶44, server 100, via the website builder tool 200, may determine a geographical region associated with the web page 702 by, at least in part, determining a geographical region associated with the language of the text 704. For example, the server 100 may determine the web page 702 is associated with Brazil due to the presence of Portuguese text, […], server 100 may use any other appropriate data for associating the web page 702 with a particular location or geographical region. For example, a geographical region may be selected based upon the location of the user (e.g., as determined by a geolocation lookup performed on the IP address of the user), the location of a majority of visitors to the web page 70 (e.g., as determined by a geolocation lookup performed on the IP address of the web page's visitors), information associated with the business of the user, such as the business' postal address or the address of one or more customers of the business, which may be determined, for example, by analyzing the shipping history of past orders made to the business).
Scheuerman does not explicitly indicate assigning the geolocation of the web page to a new user in response to the new user’s click on the web page.
However, Duleba teaches assigning the geolocation of the web page to a new user in response to the new user’s click on the web page (users have assigned location profiles (see ¶4 and ¶14) and suggests that users without much location data in the profile (i.e new users) need to obtain more location data to help better build their profile (see ¶14).  The user location profile is built using user activity (see ¶16), wherein the user activity that is tracked includes search engine queries, and results selection (see ¶31).  Wherein the results selections are the users clicking on web pages/web documents that returned in search results (see ¶29 and ¶15).  Therefore a user’s location is inferred and assigned (in part) based upon user activity including which web pages a user clicks on (¶14-16), meaning the location associated the contents of the webpage help generate an assigned location interest for the user (see ¶13)).
It would have been obvious at the time of filing combining Scheuerman’s association of webpage and geographical regions with Duleba’s teachings of assigning geolocation based on visitors wanting to receive traffic in order for users to have location profiles and can be assigned 

Regarding claim 17, Scheuerman teaches a physical article of manufacture including one or more tangible computer readable storage media, encoding computer-executable instructions for executing on a computer system a computer process (¶190, CRM), the computer process comprising: 
assigning a geolocation to a web page based on content of the web page and geolocations assigned to a plurality of users, wherein each of the plurality of users is associated with the web page (¶44, server 100, via the website builder tool 200, may determine a geographical region associated with the web page 702 by, at least in part, determining a geographical region associated with the language of the text 704. For example, the server 100 may determine the web page 702 is associated with Brazil due to the presence of Portuguese text, […], server 100 may use any other appropriate data for associating the web page 702 with a particular location or geographical region. For example, a geographical region may be selected based upon the location of the user (e.g., as determined by a geolocation lookup performed on the IP address of the user), the location of a majority of visitors to the web page 70 (e.g., as determined by a geolocation lookup performed on the IP address of the web page's visitors), information associated with the business of the user, such as the business' postal address or the address of one or more customers of the business, which may be determined, for example, by analyzing the shipping history of past orders made to the business).
Scheuerman does not explicitly indicate assigning the geolocation of the web page to a new user in response to the new user’s click on the web page.
However, Duleba teaches assigning the geolocation of the web page to a new user in (users have assigned location profiles (see ¶4 and ¶14) and suggests that users without much location data in the profile (i.e new users) need to obtain more location data to help better build their profile (see ¶14).  The user location profile is built using user activity (see ¶16), wherein the user activity that is tracked includes search engine queries, and results selection (see ¶31).  Wherein the results selections are the users clicking on web pages/web documents that returned in search results (see ¶29 and ¶15).  Therefore a user’s location is inferred and assigned (in part) based upon user activity including which web pages a user clicks on (¶14-16), meaning the location associated the contents of the webpage help generate an assigned location interest for the user (see ¶13)).
It would have been obvious at the time of filing combining Scheuerman’s association of webpage and geographical regions with Duleba’s teachings of assigning geolocation based on visitors wanting to receive traffic in order for users to have location profiles and can be assigned location interests based upon the geolocation assigned to the web pages in Scheuerman’s system.  The combination would help Scheuerman return better query response to the user based upon the location associated with that user.

Regarding claim 2, Scheuerman teaches the system of claim 1, wherein each of the plurality of users is associated with the web page by at least one of having viewed the web page, having searched for the web page, and having clicked on the content of the web page (¶44, a geographical region may be selected based upon the location of the user (e.g., as determined by a geolocation lookup performed on the IP address of the user), the location of a majority of visitors to the web page).

Regarding claim 3, Scheuerman teaches the system of claim 2, wherein the geolocation extraction module is further configured to assign a geolocation to a web page based on content  (¶44, server 100, via the website builder tool 200, may determine a geographical region associated with the web page 702 by, at least in part, determining a geographical region associated with the language of the text). 

Regarding claim 5, Scheuerman teaches the system of claim 3, further comprising a web links analysis module configured to analyze incoming and outgoing links from the web page to determine the geolocation of the web page (¶44, the server 100 may use any other appropriate data for associating the web page 702 with a particular location or geographical region. For example, a geographical region may be selected based upon the location of the user (e.g., as determined by a geolocation lookup performed on the IP address of the user), the location of a majority of visitors to the web page, links are the appropriate data of web pages for associating a region with a web page).

Regarding claim 6, Scheuerman teaches the system of claim 3, further comprising a user click analysis module stored in the memory and executable by the one or more processor units, the user click analysis module configured to determine the location of the web page based on locations of one or more users clicking on the web page (¶44, provide an option for a user to select a correct geographical region from a plurality of candidate geographical regions (e.g., a user can select Brazil from a list of Portuguese speaking countries)). 

Regarding claim 9, Scheuerman teaches the method of claim 8, wherein each of the plurality of users is associated with the web page by at least one of having viewed the web page, having searched for the web page, and having clicked on the content of the web page (¶44, a geographical region may be selected based upon the location of the user (e.g., as determined by a geolocation lookup performed on the IP address of the user), the location of a majority of visitors to the web page).

Regarding claim 10, Scheuerman teaches the method of claim 8, wherein assigning the geolocation to the web page based on content of the web page further comprising: 
converting the content of the web page to plain text (¶47, a computing device could scan an image for the presence of writing in a certain language, or scan audio for spoken words in a certain language, which in turn can be used to associate the image with that language or a region that speaks that language. A computing device may also scan images or audio for visual or auditory artifacts that are indicative of certain languages, cultures, or regions. For example, a computing device may detect the presence of a French flag or the Eiffel Tower within an image or video, which may indicate the item of media's association with the French language or the country of France); and 
extracting from the plain text one or more strings representing geolocations (¶44, determine a geographical region associated with the web page 702 by, at least in part, determining a geographical region associated with the language of the text).

Regarding claim 18, Scheuerman teaches the physical article of manufacture of claim 17, wherein the computer process further comprising converting the content of the web page to plain text and extracting from the plain text one or more strings representing geolocations (¶44, server 100, via the website builder tool 200, may determine a geographical region associated with the web page 702 by, at least in part, determining a geographical region associated with the language of the text). 


Claims 4, 7, 11, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0363503 issued to Scheuerman, M. in view of US Patent Publication No. 2015/0006526 issued to Duleba et al. and in further view of US Patent Publication No. 2005/0262062 issued to Xia, X.

Regarding claim 4, Scheuerman teaches the system of claim 3.
Scheuerman modified does not explicitly indicate a child page geolocation allocation module configured to analyze content of a child page related to the web page to determine one or more strings representing geolocations, determine child page geolocation based on the one or more strings representing geolocations, and allocate the child page geolocation to the web page.
However, Xia teaches a child page geolocation allocation module configured to analyze content of a child page related to the web page to determine one or more strings representing geolocations (¶64, websites have deeper links, which are equivalent to the child pages),
 determine child page geolocation based on the one or more strings representing geolocations (¶64, physical location can be determined based on web site information), and
 allocate the child page geolocation to the web page (¶64, geocodes are used as address information to allocate the location).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Scheuerman’s system for determining geolocation from webpages with Xia’s search engine for geographically authenticating electronic documents in order to improve Scheuerman by providing a means to extract web links and transforming the geolocation information in full form (Xia, ¶83-85).

Regarding claim 7, Scheuerman teaches the system of claim 3.

However, Xia teaches a user query analysis module stored in the memory and executable by the one or more processor units, the user query analysis module configured to determine the location of the web page based on locations of users submitting queries that result in a click on the web page (¶141, web page consists of query and search results. There are two text boxes 1101 and 1102. Text box 1101 is for the query term input and text box 1102 is used for location input. The query term "Italian Restaurant" is entered in 1101 and "Dayton N.J." is entered in 1102. The user then clicks the search button 1103. The search distance is configurable by clicking distance settings 1104. The top search result 1105 is displayed in the middle of the page. Each search result includes a title in the first line, the address and possible telephone number in the second line, the summary in the third paragraph, and URL in the last line. The title of a search result is a hyperlink that can lead to the actual web site. A user can click the various page links 1106 to see more results).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Scheuerman’s system for determining geolocation from webpages with Xia’s search engine for geographically authenticating electronic documents in order to improve Scheuerman by providing a means to extract web links and transforming the geolocation information in full form (Xia, ¶83-85).

Regarding claim 11, Scheuerman teaches the method of claim 10.

However, Xia teaches validating and normalizing the one or more strings representing geolocation (¶84, operation of one example configuration of a georanker 304, as shown in FIG. 8, for each web page of a folder in step 801, URLs of hyperlinks in the web page are extracted in step 802. The URL is further normalized by its domain name in step 803); and
if the validation is successful, increasing the granularity of the geolocation to a desired level (¶62-64, major and minor geocodes indicate adding a level of refinement to validating physical location information).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Scheuerman’s system for determining geolocation from webpages with Xia’s search engine for geographically authenticating electronic documents in order to improve Scheuerman by providing a means to extract web links and transforming the geolocation information in full form (Xia, ¶83-85).
The physical article of manufacture of claim 19 is rejected for the same reasons as the method of claim 11. 

Regarding claim 13, Scheuerman teaches the method of claim 8.
Scheuerman modified does not explicitly indicate analyzing content of a child page related to the web page to determine one or more strings representing geolocations; determining child page geolocation based on the one or more strings representing geolocations; and allocating the child page geolocation to the web page.
However, Xia teaches wherein assigning the geolocation to the web page based on the content of the web page further comprising: 
analyzing content of a child page related to the web page to determine one or more  (¶64, websites have deeper links, which are equivalent to the child pages); 
determining child page geolocation based on the one or more strings representing geolocations (¶64, physical location can be determined based on web site information); and
 allocating the child page geolocation to the web page (¶64, geocodes are used as address information to allocate the location).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Scheuerman’s system for determining geolocation from webpages with Xia’s search engine for geographically authenticating electronic documents in order to improve Scheuerman by providing a means to extract web links and transforming the geolocation information in full form (Xia, ¶83-85).

Regarding claim 14, Scheuerman teaches method of claim 8.
Scheuerman modified does not explicitly indicate analyzing content of a linked page linked to the web page to determine one or more strings representing geolocations; determining linked page geolocation based on the one or more strings representing geolocations; and allocating the linked page geolocation to the web page.
However, Xia teaches wherein assigning the geolocation to the web page based on the content of the web page further comprising: 
analyzing content of a linked page linked to the web page to determine one or more strings representing geolocations (¶64, websites have deeper links, which are equivalent to the child pages); 
determining linked page geolocation based on the one or more strings representing geolocations (¶64, physical location can be determined based on web site information); and 
 (¶64, geocodes are used as address information to allocate the location).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Scheuerman’s system for determining geolocation from webpages with Xia’s search engine for geographically authenticating electronic documents in order to improve Scheuerman by providing a means to extract web links and transforming the geolocation information in full form (Xia, ¶83-85).

Regarding claim 15, Scheuerman teaches method of claim 8.
Scheuerman modified does not explicitly indicate assigning geolocations to users based on inferring location of one of the plurality of users based on at least one of an online profile of the one of the plurality of users and a geographical positioning system (GPS) trace of the user.
However, Xia teaches wherein assigning the geolocation to the web page based on geolocations assigned to the plurality of users further comprises:
assigning geolocations to users based on inferring location of one of the plurality of users based on at least one of an online profile of the one of the plurality of users and a geographical positioning system (GPS) trace of the user (¶60, websites of businesses can be related to physical location and a lookup table can contain geo information such as latitude and longitude; ¶62, geocode can be used to map to a coordinate system such as latitude and longitude adapted to any country).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Scheuerman’s system for determining geolocation from webpages with Xia’s search engine for geographically authenticating electronic documents in order to improve Scheuerman by providing a means to extract web links and transforming the geolocation information in full form (Xia, ¶83-85).


Scheuerman modified does not explicitly indicate if it is determined that one or more strings of the web page content is related to more than one geolocations, disambiguating between the more than one geolocations by using a tree of locations related to the more than one geolocations.
However, Xia teaches if it is determined that one or more strings of the web page content is related to more than one geolocations, disambiguating between the more than one geolocations by using a tree of locations related to the more than one geolocations (¶73, geosorter 303 can segment a large repository to geographical related smaller ones of folders 305. The folder 305 is selected from a plurality of folders each representing a respective geographic region that is different (but may be overlapping) from the geographic region of other folders; ¶83, using web page data in a repository from a single folder instead of the whole Internet for the link analysis, several major benefits are obtained. Such benefits include: 1) Web sites within an area are more geographically relevant to each other. It is most likely a local township web site will mention a restaurant nearby than thousands of miles away; 2) Web pages from a folder are much smaller than the whole Internet of web pages. A small business web site has good chance to rank higher after being placed in a folder with other web sites in a common geographical vicinity; ¶86, geocodes (e.g., major geocodes) are recognized for a given web site by the geocoder 302. The geographical distance of two web pages can be calculated based on these geocodes. For web pages in the same web site, the distance is 0. For two web pages from different web sites, the distance can be calculated by the system disclosed herein, for example, based on major geocodes' latitude and longitude. If there are multiple major geocodes between the two web sites, the minimal distance can be used in the link analysis).
It would have been obvious to one of ordinary skill in the art at the time the invention was (Xia, ¶83-85).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-270-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458